Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 1 of 26




                   Exhibit 1
              Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 2 of 26




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE



Planet Fitness International Franchise,

                         Plaintiff                           Case No. 1:20-cv-00693-LM

           v.

JEG-United, LLC,

                         Defendant

         v.

Raymond Miolla,

                        Third-Party Defendant.


        DEFENDANT, JEG-UNITED, LLC’S NOTICE OF SUBPOENA TO PRODUCE
           DOCUMENTS DIRECTED TO ARGONNE CAPITAL GROUP, LLC

 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

           PLEASE TAKE NOTICE that pursuant to Rule 45 of the Federal Rules of Civil

 Procedure, Defendant JEG-United, LLC, will serve a subpoena for documents upon third party,

 Argonne Capital Group, LLC. A true and correct copy of this subpoena and Schedule A are

 attached hereto.

           The subpoena for documents requires Argonne Capital Group, LLC to produce

 documents and electronically stored materials, as identified in Schedule A to the subpoena copy

 attached, on December 18, 2020 at 10:00 a.m. at the offices of Duane Morris LLP, 100 High

 Street, Suite 2400, Boston, MA 02110, or at a mutually agreed upon time and location.

           The production is pursuant to the subpoena to be issued by JEG-United, LLC’s counsel in

 the above-captioned litigation. You are invited to review and copy the production of documents




 DM1\11600088.1
           Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 3 of 26




in accordance with the Federal Rules of Civil Procedure. You may also contact JEG-United,

LLC’s counsel to obtain copies of any documents produced.



 Date: December 3, 2020                      Respectfully submitted,

                                             /s/ James H. Steigerwald
                                             James H. Steigerwald (pro hac vice)
                                             Duane Morris LLP
                                             30 South 17th Street
                                             Philadelphia, PA 19103
                                             (215) 979-1000
                                             (215) 979-1020
                                             jhsteigerwald@duanemorris.com

                                             Bryan D. Harrison (269106)
                                             Duane Morris LLP
                                             100 High Street, Suite 2400
                                             Boston, MA 02110
                                             (857) 488-4200 (phone)
                                             (857) 488-4201 (fax)
                                             bharrison@duanemorris.com

                                             Attorneys for JEG-United, LLC




                                              2
DM1\11600088.1
           Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 4 of 26




                                 CERTIFICATE OF SERVICE


          I hereby certify that on December 3, 2020, a copy of Defendant, JEG-United, LLC’s

Notice of Subpoena to Produce Documents Directed to Argonne Capital Group, LLC was served

upon the following counsel via electronic mail:

James P. Harris
Sheehan Phinney Bass & Green, PA
1000 Elm Street, 17th Floor
Manchester, NH 03110
(603) 668-0300
jharris@sheehan.com

Michael D. Joblove
Brett Halsey
100 S.E. Second Street, 44th Floor
Miami, FL 33131
(305) 349-2312
mjoblove@gjb-law.com
bhalsey@gjb-law.com

Attorneys for Plaintiff Planet Fitness and
Third Party Defendant Ray Miolla


                                                            /s/ Bryan Harrison
                                                            Bryan Harrison




                                                  3
DM1\11600088.1
Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 5 of 26




                EXHIBIT A
                      Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 6 of 26
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          District ofDistrict
                                                       __________     New Hampshire
                                                                              of __________
          Planet Fitness International Franchise
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:20-cv-00693-LM
                        JEG-United, LLC                                       )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                             Argonne Capital Group LLC

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A.



 Place: Duane Morris LLP                                                                Date and Time:
          100 High Street, Suite 2400                                                                       12/18/2020 10:00 am
          Boston, MA 02110

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        12/03/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     /s/ Bryan Harrison
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) JEG-United, LLC
                                                                        , who issues or requests this subpoena, are:
James Steigerwald, Bryan Harrison, Duane Morris LLP, 30 South 17th Street, Philadelphia, PA 19103, (215) 979-1000

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 7 of 26
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:20-cv-00693-LM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 8 of 26
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
              Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 9 of 26




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE



Planet Fitness International Franchise,

                         Plaintiff                             Case No. 1:20-cv-00693-LM

           v.

JEG-United, LLC,

                         Defendant

         v.

Raymond Miolla,

                        Third-Party Defendant.



                                            SCHEDULE A

                                              Definitions

           1.     “You” and “Your” means Argonne Capital Group LLC, as well as any parents,

 subsidiaries, divisions and affiliated companies, and all past and present directors, officers,

 employees, agents, and representatives (including consultants and attorneys) of the foregoing.

           2.     “Ibarra” means Carlos Ibarra and/or his company, the Ibarra Group, as well as any

 parents, subsidiaries, divisions and affiliated companies, and all past and present directors,

 officers, employees, agents, and representatives (including consultants and attorneys) of the

 foregoing.

           3.     “Planet Fitness” means Planet Fitness, Inc. as well as any parents, subsidiaries,

 divisions and affiliated companies, including Planet Fitness International Franchise, and all past

 and present directors, officers, employees, agents, and representatives (including consultants and

 attorneys) of the foregoing.


 DM1\11569057.1
          Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 10 of 26




          4.     “Miolla” means the Third-Party Defendant, Raymond Miolla.

                                            Instructions

          1.     Unless otherwise instructed, the relevant time period for these requests is January

1, 2019 through the present.

          2.     All electronically stored information (“ESI”) must be collected and produced in a

format consistent with the Discovery Plan entered into by the Parties to this case. A copy of the

Discovery Plan is attached here for reference.

          3.     The foregoing definitions and instructions are not intended to limit Your

obligations under the Federal Rules of Civil Procedure or any other applicable rule, regulation or

law.

                                              Requests

          1.     All communications between You and Ibarra concerning the operation,

development, or ownership of one or more Planet Fitness clubs in Mexico, including, but not

limited to, Your visit to JEG-United, LLC’s Planet Fitness clubs in Mexico on or about October

7, 2020.

          2.     All communications between You and Planet Fitness or Miolla concerning the

operation, development, or ownership of one or more Planet Fitness clubs in Mexico, including,

but not limited to, Your visit to JEG-United, LLC’s Planet Fitness clubs in Mexico on or about

October 7, 2020.

          3.     All communications between You and Steve Kindler, Jr. concerning the

operation, development, or ownership of one or more Planet Fitness clubs in Mexico, including,

but not limited to, Your visit to JEG-United, LLC’s Planet Fitness clubs in Mexico on or about

October 7, 2020.



                                                  2
DM1\11569057.1
          Case 1:20-cv-00693-LM Document 43-2 Filed 01/15/21 Page 11 of 26




          4.     All documents and communications concerning Your visit to JEG-United, LLC’s

Planet Fitness clubs in Mexico on or about October 7, 2020.

          5.     All documents and communications concerning Your intent to open one or more

Planet Fitness clubs in Mexico.

          6.     All contracts you have entered into with Ibarra, Planet Fitness, or any other party

concerning the operation, development, or ownership of one or more Planet Fitness clubs in

Mexico.

          7.     All marketing materials, development plans, strategic plans, or other similar

documents created by You or provided to you by Planet Fitness or Ibarra related to your existing

or future operation, development, or ownership of one or more Planet Fitness clubs in Mexico.

          8.     All documents referencing or concerning JEG-United, Kevin Kelly, Tom Bock,

John Williams, Ray “Trey” Owen, or Jeff Ezell.




                                                  3
DM1\11569057.1
         Case
          Case1:20-cv-00693-LM
                1:20-cv-00693-LM Document
                                  Document43-2 Filed 08/28/20
                                           22 Filed  01/15/21 Page
                                                              Page 112ofof1526




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE



Planet Fitness International Franchise,

                          Plaintiff                             Case No. 1:20-cv-00693-LM

        v.

JEG-United, LLC,

                          Defendant

       v.

Raymond Miolla,

                         Third-Party Defendant.


                                          DISCOVERY PLAN
                                          Fed. R. Civ. P. 26(f)


 DATE/PLACE OF CONFERENCE:                        August 18, 2020 (telephonic)

 COUNSEL PRESENT/REPRESENTING:

            Planet Fitness International Franchise (Plaintiff or Planet Fitness) and Raymond Miolla
            (Third-Party Defendant or Mr. Miolla): Patrick J. Queenan, James P. Harris, Michael
            Joblove and Brett Halsey

            JEG-United, LLC (Defendant or JEG-United): Bryan D. Harrison and James H.
            Steigerwald.

                                          CASE SUMMARY

 PLAINTIFF’S THEORY OF LIABILITY:

        The Plaintiff, Planet Fitness International Franchise (“Planet Fitness”), entered into a

 contract with the Defendant, JEG-United, LLC (“Defendant JEG-United”), entitled a Side Letter

 Agreement (the “Agreement”) related to the discussions involving the potential development of
        Case
         Case1:20-cv-00693-LM
               1:20-cv-00693-LM Document
                                 Document43-2 Filed 08/28/20
                                          22 Filed  01/15/21 Page
                                                             Page 213ofof1526




fitness clubs in certain geographical areas within Mexico. Defendant JEG-United had received

the right to develop five fitness clubs in Mexico—four are operational notwithstanding

disruption from COVID-19 and one is under construction (the “Mexico Businesses”). The

Agreement afforded Defendant JEG-United with temporary exclusivity to operate within a

certain specific and finite geographical location with the non-binding opportunity to explore

future development of additional fitness clubs and permanent exclusivity through a potential

Area Development Agreement. In the event the parties failed by mutual agreement to enter an

Area Development Agreement, the Agreement provided Defendant JEG-United with a Put

Option by which it could sell to Planet Fitness the five fitness clubs at book value, which was to

be calculated using an objective and straight-forward valuation process: the shareholder’s equity

of such businesses as of the date of determination, computed in accordance with generally

accepted accounting principles (“GAAP”), less any goodwill and other intangible assets.

Defendant JEG-United invoked the Put Option, but refused to close on the sale on two grounds:

(1) Defendant JEG-United disagreed with the book value calculation; and (2) Defendant JEG-

United refused to include a release of claims as part of the transaction.

       Planet Fitness seeks from the Court a declaration that $12,209,629 is the book value for

the Mexico Businesses in an asset sale and specific performance of the Agreement resulting in

the sale of the Mexico Businesses for that amount, with Defendant JEG-United signing sale

documents containing a release of claims, consistent with the parties’ course of conduct in their

previous transactions with Planet Fitness and consistent with Planet Fitness’ standard business

practices and requirements.
        Case
         Case1:20-cv-00693-LM
               1:20-cv-00693-LM Document
                                 Document43-2 Filed 08/28/20
                                          22 Filed  01/15/21 Page
                                                             Page 314ofof1526




DEFENDANT’S THEORY OF DEFENSE:

       JEG-United properly exercised the Put Option which required Planet Fitness to purchase

the Mexico Business at book value. JEG-United was ready, willing and able to sell the Mexico

Business. But Planet Fitness insisted on paying a value lower than the book value that Planet

Fitness itself calculated and Planet Fitness insisted on a release of claims. These additional terms

contradicted terms of the contract and were never agreed to. JEG-United has now been forced to

continue to operate the businesses at its expense. Thus, any buy out now must take place at a

significantly higher value.



DEFENDANT’S THEORY OF LIABILITY FOR ITS COUNTERCLAIMS AND THIRD-

PARTY CLAIMS:

       Planet Fitness was contractually required to negotiate in good faith towards an Area

Development Agreement and failed to do so. Planet Fitness was contractually required to use

reasonable efforts to develop operational standards for Planet Fitness clubs in Mexico that JEG-

United would operate as a franchisee but failed to do so. Planet Fitness and Mr. Miolla interfered

with JEG-United’s contractual and prospective relationships by causing third-parties to break

existing agreements with Defendant and by preventing future agreements between JEG-United

and these third parties. This interference included preventing the sale of JEG-United’s business

to Carlos Ibarra for a significant amount more than the alleged put-option price. Planet Fitness

and Mr. Miolla’s actions breached the parties’ agreement and were tortious, unfair or deceptive

and intentional or willful, in violation of New Hampshire’s Consumer Protection Act.
        Case
         Case1:20-cv-00693-LM
               1:20-cv-00693-LM Document
                                 Document43-2 Filed 08/28/20
                                          22 Filed  01/15/21 Page
                                                             Page 415ofof1526




PLAINTIFF’S AND THIRD-PARTY DEFENDANT’S THEORY OF DEFENSE TO
COUNTERCLAIMS AND THIRD-PARTY CLAIMS:

       Defendant JEG-United’s Counterclaim is dependent upon a provision of the Agreement

obligating the parties only to continue what had been their on-going good faith negotiations,

recognizing that there remained only the potential for an Area Development Agreement and

recognizing that even the Summary of Proposed Terms which would surround their negotiations

was Non-Binding. The agreement to continue these negotiations was originally limited to the

period March 5, 2019 through December 31, 2019, but was extended through June 30, 2020, in

January 2020, in recognition of the continuing potential for an Area Development Agreement. It

was Defendant JEG-United who terminated negotiations when it exercised the Put Option on

March 19, 2020. Defendant JEG-United (and its predecessor) expressed a refusal to commit to

the development schedule Planet Fitness requested.

       Defendant JEG-United’s Counterclaim impermissibly seeks to enforce non-binding terms

of the Agreement, and is barred to the degree it depends upon actions taken prior to December

26, 2019, based upon a general release provided to Planet Fitness on that date. Defendant

simply has no legal basis for its complaint that Planet Fitness failed to negotiate on an Area

Development Agreement for all of Mexico. By the time of the Agreement, the parties had

limited Defendant’s potential territory to northern Mexico, as evident by Exhibit A to the

Agreement. Planet Fitness had legitimate business reasons to have more than one franchisee in

Mexico, reasons it articulated to Defendant JEG-United several times. As a result, Defendant

JEG-United never secured any contractual rights outside of the five clubs it developed in

northern Mexico and it had no reasonable expectation to develop clubs outside of northern

Mexico.
        Case
         Case1:20-cv-00693-LM
               1:20-cv-00693-LM Document
                                 Document43-2 Filed 08/28/20
                                          22 Filed  01/15/21 Page
                                                             Page 516ofof1526




        Moreover, Defendant JEG-United’s asserted claims for interference with business

relations fail because: (i) Planet Fitness is a party to those relations, and therefore there was no

third party interference; (ii) Planet Fitness is the source of the opportunities; and (iii) Planet

Fitness’ actions taken to protect its economic interests were privileged. Defendant JEG-United’s

claims are therefore infirm as a matter of law. In any event, the facts will show that Carlos

Ibarra independently decided that he did not want to enter into any deal with Defendant JEG-

United on his own, and also that Planet Fitness did not interfere with Defendant JEG-United’s

purported relationship with Soriana. As a matter of law, Defendant JEG-United had no rights to

negotiate an acquisition and conversion of the California Fitness chain of fitness clubs (with

whom Plaintiff was in active trademark litigation) to the Planet Fitness brand. The same defenses

bar the Third-Party claim against Planet Fitness’s Chief Development Officer, Ray Miolla.

        Defendant JEG-United complains that Planet Fitness failed to support the development of

clubs in Mexico, but these allegations are false, as Planet Fitness devoted significant resources to

maximize the chances of success of the Mexico Businesses.



PLAINTIFF’S DAMAGES: After specific performance, Plaintiff seeks its attorneys’ fees,

costs, and interest.



DEFENDANT’S DAMAGES: JEG-United seeks damages in excess of $100 million, including

treble damages, attorneys’ fees, costs, and interest.



DEFENDANT’S DEMAND: Due by February 1, 2021.
        Case
         Case1:20-cv-00693-LM
               1:20-cv-00693-LM Document
                                 Document43-2 Filed 08/28/20
                                          22 Filed  01/15/21 Page
                                                             Page 617ofof1526




PLAINTIFF’S/THIRD-PARTY DEFENDANT’S OFFER: Due by March 1, 2021.



JURISDICTIONAL QUESTIONS: None anticipated.



PLAINTIFF’S QUESTIONS OF LAW: (1) Those listed in the Declaratory Judgment claim;

and (2) whether Defendant JEG-United can maintain claims for tortious interference where

Planet Fitness is a party to and is the source of the opportunities.



DEFENDANT’S QUESTIONS OF LAW: (1) Can a party to a put option unilaterally insist on

a release where none was provided for in the agreement; (2) is an agreement enforceable when

the parties do not agree on material terms; (3) can a party insist on stock purchase after agreeing

to an asset purchase.



TYPE OF TRIAL: JEG-United requests a trial by jury. Planet Fitness and/or Mr. Miolla will

seek to strike the jury demand pursuant to waivers of jury trials signed by JEG-United.



                                            SCHEDULE

TRACK ASSIGNMENT: Standard – 12 months

TRIAL DATE: 10/19 to 11/2/2021.

DEFENDANT’S DISCLOSURE OF CLAIMS AGAINST UNNAMED PARTIES: 2/1/2021

PLAINTIFF’S/THIRD-PARTY-DEFENDANT’S DISCLOSURE OF CLAIMS AGAINST
UNNAMED PARTIES: 1/2/2021

AMENDMENT OF PLEADINGS:

       Plaintiff: By 1/2/2021                          Defendant: By 2/1/2021
        Case
         Case1:20-cv-00693-LM
               1:20-cv-00693-LM Document
                                 Document43-2 Filed 08/28/20
                                          22 Filed  01/15/21 Page
                                                             Page 718ofof1526




JOINDER OF ADDITIONAL PARTIES:

       Plaintiff: By 1/2/2021                        Defendant: By 2/1/2021

THIRD-PARTY ACTIONS: By 1/2/2021

MOTIONS TO DISMISS: Not applicable as all parties have answered the Complaint,

Counterclaims, and Third-Party Claims.

DATES OF DISCLOSURES OF EXPERTS AND EXPERTS’ WRITTEN REPORTS AND
SUPPLEMENTATIONS:

       Plaintiff: 6/1/2021                           Defendant: 7/1/2021

       Supplementations under Rule 26(e) due: 7/15/2021

COMPLETION OF DISCOVERY: 7/1/2021

MOTIONS FOR SUMMARY JUDGMENT: 6/21/2021

CHALLENGES TO EXPERT TESTIMONY: 7/15/2021

                                          DISCOVERY

DISCOVERY NEEDED:

       Planet Fitness/Mr. Miolla anticipate taking discovery from JEG-United in the following

areas: (1) the financial performance of the five clubs in Mexico developed by Defendant JEG-

United for purposes of establishing their book value; (2) the parties’ negotiations toward the

development of clubs in northern Mexico; (3) the substantiation of Defendant JEG-United’s

counterclaims and third-party claims; (4) Defendant JEG-United’s dealings with Carlos Ibarra,

Soriana, Alles Group, and other entities in Mexico regarding the development of clubs in

Mexico; and (5) other matters relating to the claims asserted in Plaintiff’s Amended Complaint

and Defendant JEG-United’s Counterclaims and Third-Party Claims.

       JEG-United anticipates taking discovery from Planet Fitness and/or Mr. Miolla in the

following areas: (1) Planet Fitness’s and Mr. Miolla’s communications and dealings with Carlos
        Case
         Case1:20-cv-00693-LM
               1:20-cv-00693-LM Document
                                 Document43-2 Filed 08/28/20
                                          22 Filed  01/15/21 Page
                                                             Page 819ofof1526




Ibarra and Soriana; (2) Planet Fitness’s development of Standards for the Mexico Business; (3)

Planet Fitness’s internal documents concerning the Mexico Business and the expected Area

Development Agreement; (4) Planet Fitness’s calculation of book value and the basis thereof; (5)

other matters relating to the claims asserted in the Amended Complaint and Counterclaims.

       The parties also anticipate seeking discovery from third parties such as Soriana, the Alles

Group, and the Ibarra Group, all of which are located in Mexico. The parties will cooperate to

file a joint or assented-to motion for a letter rogatory to any foreign person on an expedited basis.



MANDATORY DISCLOSURES (Fed. R. Civ. P. 26(a)(1)): The parties have not stipulated to

a different method of disclosure than that require Fed. R. Civ. P. 26(a)(1).



INTERROGATORIES: The parties agree to a maximum number of 25 interrogatories

combined from Plaintiff and Third-Party Defendant and 25 interrogatories from Defendant to

Plaintiff and Third-Party Defendant jointly.



REQUESTS FOR ADMISSION: The parties have agreed that Planet Fitness/Mr. Miolla

(combined) will be permitted to propound a maximum of 25 requests for admission and JEG-

United will be permitted to propound 25 requests for admission upon Planet Fitness/Mr. Miolla

(combined). The parties agree, however, that requests for admission aimed solely at the

authenticity of documents will not count against these maximums.



DEPOSITIONS: A maximum number of 10 depositions by Planet Fitness/Mr. Miolla

(combined) and a maximum number of 10 depositions by JEG-United. Each deposition limited
        Case
         Case1:20-cv-00693-LM
               1:20-cv-00693-LM Document
                                 Document43-2 Filed 08/28/20
                                          22 Filed  01/15/21 Page
                                                             Page 920ofof1526




to a maximum of 7 hours unless extended by agreement of the parties. The parties may seek

leave to increase these limits if good cause exists to support such a request.

ELECTRONIC INFORMATION DISCLOSURES (Fed. R. Civ. P. 26(f)):

       The parties do anticipate the production of ESI. The parties have already engaged steps

to preserve ESI that might be relevant to this matter. At this time, the parties do not anticipate

significant production of uncommon electronic file types with the exception of WhatsApp

messages; most of the anticipated production will consist of emails, attachments, Word files, and

Excel files. The parties’ collection efforts will center on email systems and servers containing

electronic files such as Word documents and Excel files. For WhatsApp messages, the parties’

collection efforts will center on the personal and/or business smartphones for identified

custodians.

       The parties recognize that choosing search terms to be run on another’s systems in a

vacuum can lead to less than satisfactory results. Therefore, rather than commit to search terms

to be run on each other systems at this juncture, the parties agree to an exchange of information

concerning the collection and review methods (in a way that does not divulge work product)

each employs to respond to discovery, if questions are raised as to the adequacy of a party’s

collection and production. Upon request, the parties will inform each other, for example, of the

names of custodians from which data is collected, any date limitations employed during

collection, search terms chosen by each party to run on their own systems, analytical tools

utilized, and other similar methodologies used to collect and produce responsive information.

The parties believe that the sharing of such information concerning the methods deployed will

reduce the chances of discovery disputes, increase the chances of resolving discovery disputes
        Case
         Case1:20-cv-00693-LM
              1:20-cv-00693-LM Document
                                Document43-2 Filed08/28/20
                                         22 Filed  01/15/21 Page
                                                             Page10
                                                                  21ofof15
                                                                         26




without formal motion practice, and aid the Court in deciding any discovery disputes the parties

cannot resolve on their own.



       As to the format in which ESI will be produced, the parties agree as follows:

           a. For all electronic file formats, with the exception of CAD files, video files, sound

               files, spreadsheet documents, and other files that do not lend themselves to image

               creation, as well as database type programs which are addressed in paragraph (iv)

               below, the following protocol will apply:

                   i. All   word   processing    documents,    presentation   documents,    email

                      documents, and other documents for which images can be created, should

                      be produced electronically in image format with associated metadata

                      preserved and provided as described in the paragraphs below.

                  ii. For imaged files, each document should imaged as single page black and

                      white tiff files and should be endorsed with a unique sequential bates

                      identifier in the bottom right corner of the document image.

                 iii. Apply unitization practices whenever it is reasonably possible to do so.

                      Any “child” document that belongs with a “parent” document should be

                      produced directly subsequent to the “parent” document and Bates-

                      numbered sequentially. Documents that contain fixed notes should be

                      reproduced both with and without the fixed notes.

                  iv. For database programs that do not generate native documents, generate

                      queries or reports in the format most usable by the requesting party

                      provided the capabilities of such database type programs allow for that
Case
 Case1:20-cv-00693-LM
      1:20-cv-00693-LM Document
                        Document43-2 Filed08/28/20
                                 22 Filed  01/15/21 Page
                                                     Page11
                                                          22ofof15
                                                                 26




            production format. These reports will be produced in the format the report

            was generated (pdf, etc.) as well as in single page tiff format as provided

            in paragraph (ii) above.

        v. For WhatsApp, Slack, Facebook Messenger, and other related messaging

            services, produce .JSON or text files whenever possible. If the .JSON file

            is unavailable, produce the files in the format in which they are kept (i.e.

            .pdf, .jpg) and produce those files in accordance with paragraphs (i)-(iii),

            above.

        vi. For all other ESI, including all documents for which images cannot be

            created (CAD files, video files, sound files, photographs, text messages,

            Microsoft Excel files, etc.), produce native files whenever possible. In

            such instances, a placeholder sheet image shall be included with text that

            states “This Document Only Produced Natively”. Keep as much of the

            metadata intact as is reasonably possible and produce the metadata as

            described in paragraph (vi) below. For native files, the file should be re-

            named with its corresponding sequential bates number.

       vii. Reflecting each file produced, provide a delimited data file containing

            metadata for each document. Such that it exists, the metadata included

            will include values for: Email To, Email From, Email CC, Email Bcc,

            Email Subject, Date Sent, Date Received, Author, Title, Created by, Date

            created, Date modified, Filename, Beginning Bates, Ending Bates, Parent

            Document ID (Bates number), Extracted text location (within the

            transmitted production files), and MD5 Hash.
        Case
         Case1:20-cv-00693-LM
              1:20-cv-00693-LM Document
                                Document43-2 Filed08/28/20
                                         22 Filed  01/15/21 Page
                                                             Page12
                                                                  23ofof15
                                                                         26




                  viii. Additionally, provide a load file for the accompanying images (OPT

                       format) and provide the extracted text of each document as referenced in

                       vi. above

           b. Existing paper documents, should be scanned and produced as searchable multi-

               page PDF files or, alternatively, as TIFF images with accompanying Optical

               Character Recognition (OCR) text files.

       The parties do not believe that phasing of ESI discovery is required, but have agreed to

rolling productions at reasonable intervals.

STIPULATION REGARDING CLAIMS OF PRIVILEGE/PROTECTION OF TRIAL

PREPARATION MATERIALS (Fed. R. Civ. P. 26(f)): The Parties are conferring on a

proposed order.

                                         OTHER ITEMS

SETTLEMENT POSSIBILITIES: Cannot be evaluated until 6/1/2021.

JOINT STATEMENT RE: MEDIATION: The parties will notify the Court by 5/1/2021

whether mediation will occur and, if so, when.

TRIAL ESTIMATE: 2 weeks.

WITNESSES AND EXHIBITS: Per the Court’s Rules, witness and exhibit lists, included in

final pretrial statements, will be due 10 days before the final pretrial conference.

PRELIMINARY PRETRIAL CONFERENCE: The parties do not request a preliminary

pretrial conference with the court before entry of the scheduling order.

OTHER MATTERS: Planet Fitness/Mr. Miolla may file at an early stage in these proceedings

a motion for partial summary judgment as to JEG-United’s counterclaims to the extent they are

affected by releases already signed by JEG-United and/or its principals. Planet Fitness/Mr.
        Case
         Case1:20-cv-00693-LM
              1:20-cv-00693-LM Document
                                Document43-2 Filed08/28/20
                                         22 Filed  01/15/21 Page
                                                             Page13
                                                                  24ofof15
                                                                         26




Miolla may also file at an early stage a motion for judgment on the pleadings as to JEG-United’s

counterclaim and third-party claim for tortious interference.
       Case
        Case1:20-cv-00693-LM
             1:20-cv-00693-LM Document
                               Document43-2 Filed08/28/20
                                        22 Filed  01/15/21 Page
                                                            Page14
                                                                 25ofof15
                                                                        26




                                     Respectfully submitted,

                                     Planet Fitness International Franchise and Raymond
                                     Miolla

                                     By Their Attorneys,

                                     SHEEHAN PHINNEY BASS & GREEN, PA

Dated: August 28, 2020           By: /s/ Patrick J. Queenan
                                     Patrick J. Queenan, Esq. (#20127)
                                     James P. Harris, Esq (#15336)
                                     1000 Elm Street, 17th Floor
                                     Manchester, NH 03110
                                     (603) 668-0300
                                     pqueenan@sheehan.com
                                     jharris@sheehan.com

                                     -and-

                                     GENOVESE, JOBLOVE & BATTISTA, PA
                                     Michael D. Joblove (FL #354147) (pro hac vice)
                                     Brett Halsey (FL #0013141) (pro hac vice)
                                     100 S.E. Second Street, 44th Floor
                                     Miami, FL 33131
                                     (305) 349-2312
                                     mjoblove@gjb-law.com
                                     bhalsey@gjb-law.com


                                     COUNSEL FOR PLAINTIFF AND THIRD-
                                     PARTY DEFENDANT


                                     JEG-United, LLC,

                                     By Its Attorneys,

                                     Duane Morris LLP



Dated: August 28, 2020               By:     /s/ James H. Steigerwald___________

                                     James H. Steigerwald (pro hac vice)
                                     30 South 17th Street
        Case
         Case1:20-cv-00693-LM
              1:20-cv-00693-LM Document
                                Document43-2 Filed08/28/20
                                         22 Filed  01/15/21 Page
                                                             Page15
                                                                  26ofof15
                                                                         26




                                              Philadelphia, PA 19103
                                              215-979-1145
                                              jhsteigerwald@duanemorris.com

                                              Bryan Harrison (269106)
                                              100 High Street, Ste 2400
                                              Boston, MA 02110
                                              857-488-4283
                                              bharrison@duanemorris.com


                                              ATTORNEYS FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served on all counsel of record by virtue
of the court’s ECF filing system.


Dated: August 28, 2020                        /s/ Patrick J. Queenan
                                              Patrick J. Queenan (#20127)
